NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NIKI-ALEXANDER SHETTY, FKA Satish               No. 17-55982
Shetty,
                                                D.C. No. 2:16-cv-08986-MWF-JPR
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

JPMORGAN CHASE BANK, N.A.,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Niki-Alexander Shetty, FKA Satish Shetty, appeals pro se from the district

court’s judgment dismissing his diversity action alleging state law claims related to

foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal for failure to state a claim under Fed. R. Civ. P.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
12(b)(6). Thompson v. Paul, 547 F.3d 1055, 1058 (9th Cir. 2008). We affirm.

      The district court properly dismissed Shetty’s action because Shetty failed to

allege facts sufficient to “state a claim that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 677-78 (2009) (explaining that “[a] pleading that offers labels

and conclusions” or “naked assertions devoid of further factual enhancement” is

insufficient to survive a motion to dismiss (citation and internal quotation marks

omitted)).

      The district court did not abuse its discretion by taking judicial notice of

certain public records and bankruptcy court documents, and considering

documents referenced in Shetty’s complaint without converting defendant’s Rule

12(b)(6) motion to dismiss into a motion for summary judgment. See Lee v. City of

Los Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001) (setting forth standard of review

for decision to take judicial notice, and describing material that a district court may

consider when ruling on a Rule 12(b)(6) motion).

      The district court did not abuse its discretion by granting defendant’s motion

to dismiss without first holding a hearing. See Fed. R. Civ. P. 78(b) (“By rule or

order, the court may provide for submitting and determining motions on briefs,

without oral hearings.”); C.D. Cal. R. 7-15 (“The Court may dispense with oral

argument on any motion except where an oral hearing is required by statute, the

[Federal Rules of Civil Procedure] or these Local Rules.”).


                                            2                                     17-55982
      The district court did not abuse its discretion by denying leave to amend

because amendment of the complaint would be futile. See United States ex rel. Lee

v. SmithKline Beecham, Inc., 245 F.3d 1048, 1051-52 (9th Cir. 2001) (setting forth

standard of review).

      We reject as unsupported by the record Shetty’s contentions that the district

court exhibited bias and violated Shetty’s due process rights.

      AFFIRMED.




                                         3                                   17-55982